Exhibit 10.1

 



SECURED CONVERTIBLE PROMISSORY NOTE FORBEARANCE AGREEMENT

 

THIS SECURED CONVERTIBLE PROMISSORY NOTE FORBEARANCE AGREEMENT (the
“Agreement”), dated as of January 29, 2020, is made by and among Globe Photos,
Inc.., a Delaware corporation (the “Company”), and Falcon Capital Partners
Limited, as the authorized Collateral Agent (“Agent”) for holders (each a
“Noteholder” and collectively, the “Noteholders”) of the Company’s Secured
Convertible Promissory Notes (each a “Note” and collectively, the “Notes”)
pursuant to that certain Collateral Agency Agreement, dated effective as of
January 22, 2020, by and among Agent and such Noteholders (the “Collateral
Agency Agreement”).

 

RECITALS:

 

WHEREAS, the Company has requested that it be given additional time to repay the
Notes beyond the current maturity date of October 31, 2019 and has proposed
terms upon which the maturity date could be extended; and

 

WHEREAS, the parties hereto have agreed to enter into this Agreement on the
terms and conditions set forth below.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Agent on behalf of
the Noteholders hereby agree as follows:

 

1.                Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed thereto in the Notes.

 

2.Forbearance.

 

2.1.           Forbearance Period. Agent agrees on behalf of the Noteholders to,
at all times during the Forbearance Period (as defined below), forbear from
exercising any of the Noteholders’ rights and remedies (the “Remedies”) as a
result of the Notes not being paid in full on the maturity date of October 31,
2019; it is understood and agreed by the Company, however, that such forbearance
is limited to the Forbearance Period and does not constitute a waiver of any
rights and remedies of Agent on behalf of the Noteholders under Section 6 of the
Notes (collectively, the “Remedies”), with all such Remedies being expressly
reserved and preserved hereby. As used herein, the term “Forbearance Period”
means that period of time commencing as of January 29, 2020 and continuing until
the earliest of (a) 11:59 p.m. on April 29, 2020, or (b) the commencement of any
insolvency proceeding described in Sections 5(c) or 5(d) of the Notes (such
earliest date being the “Forbearance Termination Date”).

 

2.2.           Termination of Forbearance Period. Upon the occurrence of the
Forbearance Termination Date, any agreement to forbear hereunder shall
immediately and automatically terminate without the requirement of any demand,
presentment or notice of any kind and Agent may, at any time thereafter, proceed
to exercise any and all Remedies.

 

2.3.           Forbearance Covenants and Conditions. In addition to and without
limitation of any other term or condition set forth herein, and as a condition
of the forbearance set forth herein, the Company hereby amends and restates
Exhibit “A” of the Notes to read in its entirety as set forth in Appendix 1
attached hereto and made a part hereof.

 

3.General Provisions.

 

3.1.           Authority as Collateral Agent. Agent represents and warrants to
the Company that it has full right, power, and authority to execute, deliver and
perform the obligations under this Agreement and otherwise act as the authorized
collateral agent for each of the Noteholders that have executed the Collateral
Agency Agreement.

 

 

 



 1 

 

 

3.2.           Governing Law; Venue; Waiver of Jury Trial. This Agreement shall
be construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of Nevada, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Nevada or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Nevada. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Clark County, Nevada for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. In the event that
any provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Agreement.

 

3.3.           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.

 

3.4.           Full Force and Effect. Subject only to the forbearances set forth
herein, the Notes shall remain in full force and effect and shall continue to be
valid, enforceable and legally binding on the parties thereto.

 

*****

 

IN WITNESS WHEREOF, the parties hereto have caused this Secured Convertible
Promissory Note Forbearance Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

 



  GLOBE PHOTOS, INC.       By: /s/ Stuart Scheinman   Name: Stuart Scheinman  
Title: Chief Executive Officer       Falcon Capital PARTNERS Limited       By:
/s/ Wilson Rondini   Name: Wilson Rondini   Title:  Managing Partner    





 

 

 

 

 



 2 

 



Appendix 1

 

Exhibit “A”

 

Collateral

 

The “Collateral” consists of all personal property of Maker whether presently
existing or hereafter created or acquired, and wherever located, including, but
not limited to:

 

(a)        all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), Intellectual Property and other general intangibles
(including payment intangibles and software), goods (including fixtures),
instruments (including promissory notes), commercial tort claims, documents,
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), contract rights or
rights to payment of money, leases, license agreements, franchise agreements,
letter of credit rights (whether or not the letter of credit is evidenced by a
writing), money, cash, financial assets, and all of Maker’s books and records
with respect to any of the foregoing, and the computers and equipment containing
said books and records; and

 

(b)        any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.

 

All terms above have the meanings given to them in the Nevada Uniform Commercial
Code, as amended or supplemented from time to time.

 

“Intellectual Property” means all of Maker’s right, title, and interest in and
to the following: Copyrights, Trademarks and Patents; all trade secrets, all
design rights, claims for damages by way of past, present and future
infringement of any of the rights included above, all licenses or other rights
to use any of the Copyrights, Patents or Trademarks, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Maker connected with and
symbolized by such trademarks.

 

 

 

 

 



 3 

